Citation Nr: 0640166	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1965 
to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  In September 2004, the veteran's claims file was 
transferred to the Phoenix, Arizona, RO.  The veteran 
ultimately perfected an appeal of that decision.  

In August 2006, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  The 
transcript of that hearing has been associated with the 
claims file.  The case is now ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The success of the veteran's claim turns, in part, upon 
whether it can be established that he has a current diagnosis 
of the claimed disability, post-traumatic stress disorder.  
In the course of his August 2006 hearing, the veteran 
indicated that since he had moved to Arizona, he has been in 
receipt of ongoing psychiatric treatment at the "VA Sun City 
Outpatient Clinic," presumably for symptoms of post-
traumatic stress disorder.  Thus far, no effort has been made 
to obtain the VA medical records identified by the veteran at 
the August 2006 hearing.  It is incumbent upon VA to assist 
the veteran in obtaining treatment records and medical 
evidence, the possible location of which has been 
specifically identified by the veteran in order to fully 
determine whether the veteran currently has post-traumatic 
stress disorder.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2006).  

The Board observes that following the completion of this 
requested development, additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Accordingly, this case is REMANDED for the following:

1.  After obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
veteran's medical records from the VA Sun 
City Outpatient Clinic, dated from 2004 
to the present that were identified by 
the veteran in the August 2006 hearing.  
All records obtained should be associated 
with the claims file.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and to determine further 
whether any additional development would 
be required because of any evidence 
obtained as a result of the completion of 
the directives of this remand.  If deemed 
advisable based upon any information 
obtained by virtue of this remand, a 
psychiatric examination is authorized.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for post-traumatic 
stress disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


